EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior art of record does not disclose or reasonably suggest an entire combination of features of a dialogue system comprising a voice input unit configured to acquire user utterances of a user, a dialogue text creator configured to create system utterances, wherein the dialogue text creator creates the system utterances based upon a stored history of dialogue performed in a past between the system and the user stored in a dialogue manager, the dialogue manager storing a time and date or location of the dialogue and enabling what kind of conversation had taken place with the user to be discerned and a response using previous dialogue as a reference to be generated, a voice output unit configured to output the system utterances as voice data, a determiner configured to, in a case that a current user utterance is acquired while a system utterance is being output as voice data, determine whether or not the current user utterance acquired by the voice input unit is a response to a content that is output at a time of the current user utterance, wherein the system utterance comprises a connective portion for connecting following sentences and content portion that is a subject of the system utterance, the content portion includes (a) a first content portion that is a first system utterance that is output before the connective portion and (b) a second content portion that is a second system utterance that is output after the connective portion, the first content portion is a first question and the second content portion is a second question different from the first question, the determiner determines, in a case that the current user utterance is acquired before the output of the second content portion has started, the current user 
Generally, the prior art of record does not disclose or reasonably suggest a combination of three features of the independent claim directed to (1) a ‘barge-in’ feature that includes a content portion and a connective portion for a plurality of system utterances so that a system utterance is determined as compared to a timing of a user utterance, (2) that content portions of a system utterance comprise a first question and a second question, and (3) that has dialogue manager stores a time and date or location of a dialogue to enable what kind of conversation had taken place with a user.  Here, Ju et al. (U.S. Patent Publication 2006/0020471) is maintained to clearly disclose feature (1), and Attwater et al. (U.S. Patent Publication 2010/0324896) can be construed to teach feature (2).  Additionally, Shinkai et al. (U.S. Patent Publication 2016/0372138) at ¶[0103], Gustafson et al. (U.S. Patent Publication 2016/0300570) at ¶[0046], and Di Cristo et al. (U.S. Patent Publication 2015/00192217) at ¶[0171], teach that it is sometimes known in the prior art to determine a dialogue according to a dialogue history using a previous dialogue as a reference including a time and date of location of the dialogue to determine a response.  However, the prior art of record does not fairly teach this entire combination because there is no suggestion of a barge-in feature in any of Shinkai et al., Gustafson et al., or Di Cristo et al.
The Specification, ¶[0023], describes an embodiment of storing a history of a dialogue performed in the past between a system and a user that manages 
The Specification, ¶[0006], states an objective of accurately determining an utterance intention of a user when a system utterance and a user utterance overlap each other in a voice dialogue system.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272- 5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 29, 2021